Citation Nr: 0405005	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
Missouri


THE ISSUE

Entitlement to enrollment and access to the VA medical care 
benefits package.  


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The available evidence indicates that the veteran served on 
active duty from October 1971 to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Medical Center in Columbia, Missouri.  The VA 
Medical Center denied the veteran's application for 
enrollment in the VA Health Care System.  


FINDINGS OF FACT

1.  The veteran is not service-connected for any disability 
and he has no special eligibility attributes that qualify him 
for an improved priority group enrollment.  

2.  The financial information provided in his Application for 
Health Benefits placed the veteran in Priority Group 8.  

3.  The veteran filed his Application for Health Benefits for 
enrollment and access to the VA medical care benefits package 
on January 27, 2003.  


CONCLUSION OF LAW

The veteran does not meet the qualifications for enrollment 
and access to the VA medical care benefits package for 
receipt of VA medical treatment.  38 U.S.C.A. §§ 1705, 1706 
(West 2002); 38 C.F.R. § 17.36 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the RO notified the veteran in a March 2003 
notification letter and in a March 2003 statement of the case 
why his application for enrollment was precluded based on the 
financial information provided and the date of filing.  Thus, 
the Board concludes that VA has met its duty to notify the 
veteran in this matter.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the facts are not in dispute.  See VCAA; Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that 
remand pursuant to the VCAA is not required where "no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating her claim"); Smith 
v. Gober, 14 Vet. App. 227 (2000) (holding remand pursuant to 
VCAA not required when law is dispositive).  

For these reasons the Board finds that all relevant facts 
have been adequately developed and no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In this case, the essential facts are not in dispute.  The 
veteran filed his Application for Health Benefits, VA Form 
10-10EZ, at the VA Medical Center on January 27, 2003.  He 
reported that he was not service-connected for any 
disability, was not a prisoner of war, and was not receiving 
VA nonservice-connected pension benefits.  The veteran 
included all his financial information as part of the 
required income-based means test.  Based on this information, 
the veteran was assigned to Priority Group 8.  The veteran 
does not contend that the information he provided in his 
application was incorrect.  He also does not dispute the fact 
that he should be assigned to Priority Group 8.  Finally, he 
does not dispute the fact that he submitted to the VA Medical 
Center on January 27, 2003.  

The law is not in dispute.  The Secretary shall manage the 
enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 percent 
or 40 percent; (3) veterans who are former prisoners of war; 
veterans with service-connected disabilities rated 10 percent 
or 20 percent; (4) veterans who are in receipt of increased 
pension based on a need of regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 
U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a).  

Effective October 2, 2002, section 202(a) of Public Law 107-
135 (115 Stat. 2457), provides: (a) Priority of Enrollment in 
Patient Enrollment System.  Section 1705(a) is amended by 
striking paragraph (7) and inserting the following new 
paragraphs.  (7) Veterans described in section 1710(a)(3) of 
this title who are eligible for treatment as a low income 
family under section 3(b) of the United States Housing Act of 
1937; and (8) Veterans described in section 1710(a)(3) of 
this title who are not covered by paragraph (7).  38 U.S.C.A. 
§ 1705(a) (West 2002).  

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
health care programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. § 1706(a).  

In the case of a veteran who is not described in paragraphs 
(1) and (2), the Secretary may, to the extent resources and 
facilities are available ... furnish hospital care, medical 
services, and nursing home care which the Secretary 
determines to be needed.  38 U.S.C.A. § 1710(a)(3).  

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the 'medical benefits' package set forth in 
38 C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1).  A veteran may 
apply to be enrolled at any time.  A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).  

The Secretary will determine which categories of veterans are 
eligible to be enrolled based on an order of priority.  See 
38 C.F.R. § 17.36(a)(1)-(a)(8).  

The latter category is further prioritized into the following 
subcategories: (i) Noncompensable zero percent service-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (ii) Nonservice-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (iii) 
Noncompensable zero percent service-connected veterans not 
included in paragraph (b)(8)(i) of this section; and (iv) 
Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.  38 C.F.R. § 17.36(a)(8).  

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section.  38 C.F.R. § 17.36(c)(1).  

The law also provides that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003 except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date, are not eligible to be enrolled.  38 C.F.R. 
§ 17.36(c)(2); 68 Fed. Reg. No. 12, 2670-2673.  (Italics 
added).  

In several statements, the veteran and his spouse contend 
that they lost their private health insurance coverage when 
she was permanently laid off in August 2002.  The veteran's 
spouse reported that they immediately pursued VA medical 
benefits but found out through research that they needed to 
obtain the veteran's DD Form 214.  She stated that the delay 
in receiving that information caused them to submit the 
Application for Health Benefits after January 17, 2003.  They 
contend they should not be held accountable for the lengthy 
delay in receiving this information from the National 
Personnel Records Center.  

This argument does not have merit.  There is nothing in the 
Application for Health Benefits, VA Form 10-10EZ, which 
requires that a DD Form 214 be included with the application.  
In fact, the only service information requested is in the 
General Information section, which the veteran provided.  
There is also nothing in the attached instructions for 
completing the application that requires inclusion of the 
veteran's DD Form 214.  The applicable regulations state that 
veteran may apply to be enrolled at any time.  A veteran who 
wishes to be enrolled must apply by submitting a VA Form 10-
10EZ to a VA medical facility.  38 C.F.R. § 17.36(d)(1).  
Finally, there is no provision in the law for the extension 
of time for filing the application for VA benefits based on a 
delay of receiving service information from a service 
department such as the National Personnel Records Center.  
The veteran could have timely filed his application and later 
provided any service department information had such been 
required.  

The veteran and his spouse also contend that they were never 
advised that there was a January 17, 2003 deadline for filing 
the Application for Health Benefits for those veterans in 
Priority Group 8.  

Again, this argument is without merit.  The applicable 
regulations provide that, with respect to Federal Register 
notification of eligible enrollees it is anticipated that on 
or before August 1 of each year the Secretary will announce 
in paragraph (c)(2) of this section which categories of 
veterans are eligible to be enrolled.  They also provide that 
as necessary, the Secretary at any time may revise this 
determination by further amending paragraph (c)(2) of this 
section.  38 C.F.R. § 17.36(c)(1).  

On January 17, 2003 the Secretary of Veterans Affairs 
announced that all priority groups of veterans except those 
in Priority Group 8 who were not in an enrolled status on 
January 17, 2003, would be enrolled in the VA Health Care 
System.  68 Fed. Reg. No. 12, 2670-2673.  By law, the VA is 
only required to manage enrollment within its eight 
enrollment priority categories and announce in the Federal 
Registry which priority group of veterans VA will accept for 
enrollment in the VA Health Care System.  There is nothing in 
the law that requires VA to have provided the veteran 
personal notice of this change.  

Because the veteran has not stated a claim for which relief 
can be granted with regard to exemption from the eligibility 
assessment (means testing) for VA medical treatment purposes, 
his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts in this case, is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.  


ORDER

Entitlement to enrollment and access to the VA medical care 
benefits package is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



